DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, 11-13, 15, 19, 20, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is recites the limitation "the second fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 is also vague and indefinite because it sets forth that the first (460 in Fig. 18) and second (462 in Fig. 18) fluid passages transfer the second fluid to the “second fluid outlet”. The second fluid outlet is the port 427 in the second cap 422. As shown in Fig. 18 the claim should set forth that the first and second fluid passages transfer second fluid to the “first fluid outlet”. Claim 15 is similarly confusing.

	Claim 11 is vague and indefinite because in the last line it is unclear if “the wear resistance material” of line 7, is referring to just the material if line 6 or the material of lines 4 and 6. The wear resistant material of claim 13 is similarly confusing. Claims 23 and 25 are similarly confusing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, note especially claims 1, 9, 10, 6, 5, of U.S. Patent No. 10,955,774 (hereafter ‘774). Although the claims at issue are not identical, all of the limitations of Claim 1 of the instant application are present in claim 10 (which incorporates claims 1 and 9 by dependency) of ‘744 along of other claimed features. Claim 1 thus being a more broadly claimed version of claim 10 in ‘774. Therefore, a person of ordinary skill in the art having possession of the invention set forth in claims 10, 9 and 1 of ‘774 would also have possession of claim 1 in the instant application. The material of claim 5 is present in claim 6 of ‘774. The material of claim 7 is present in claim 10 of ‘774. The material of claim 8 is present in claim 5 of ‘774.

Claims 2-4, 9, 10, and 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,995,774 as applied to claim 1 above, and further in view of Ghasripoor et al (USPAP 2015/0184492). As set forth above ‘774 discloses the invention substantially as claimed but does not specifically disclose that there are spaces at each end of the rotor which receive any leakage in the flow of fluid from the endcaps to the rotor (claims 2-4, 26-30 or that the housing has a third fluid passage extending through a wall which transfers a third fluid around the circumference of the rotor. Ghasripoor et al discloses spaces 112, 114 at each end of the rotor, and further that the passages in the caps extend from the faces of the caps (claim 3), and recognizes that any leakage between the rotor and cap passages will gather in the spaces (see Fig. 9); additionally Ghasripoor et al discloses the housing circumferential wall having a third fluid passage 144 (see Fig. 7) for directing a third fluid 118 around the circumference of the rotor. At the time of the effective filing date of the application one of ordinary skill in the art would have found it . 

Claims 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,995,774 as applied to claim 1 above, and further in view of Ghasripoor et al (USPAP 2016/0039054). As set forth above ‘774 discloses the invention substantially as claimed but does not specifically disclose that there are first and second wear resistant materials on the ends of the rotor, or that the material comprises a polycrystalline diamond compacts or cubic boron nitride. Ghasripoor et al ‘054 discloses covering the ends of a rotor with wear resistant materials (see Fig. 7-15) having high hardness (see col. 4 line 60 thru col. 5 line 15). At the time of the effective filing date of the application one of ordinary skill in the art would have found it obvious to provide wear resistant layers covering the rotor ends, as taught by Ghasripoor et al ‘054 in order reduce wear and increase the usable life of the pump. Further, at the time of the effective filing date of the application one of ordinary skill in the art would have found it obvious to select a material such as a polycrystalline diamond compacts or cubic boron nitride, since it has been held to be within the general .
	
Allowable Subject Matter
Claims 14-18, 21, 22, and 24 are allowed.
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19, 20, 23 and 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the above claims are indicated as allowable because the prior art neither discloses nor makes obvious placing the first fluid passage in the rotor at a location along the central axis as claimed; further the prior art does not disclose or make obvious placing ring shaped inserts of wear resistant material embedded within the faces of the rotor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shumway and Rao disclose pressure exchangers having seal members at the ends of the rotor, and Friedrichsen et al discloses wear resistant plates used in pressure exchangers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
January 13, 2022